Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II (claims 4, 6 & 7) in the reply filed on 13 June 2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden to examine the product claims which include claim 5 (reply, pg. 5 & 6).  This is not found persuasive because search burden is not a consideration under lack of lack of unity. Lack of a single general inventive concept under PCT Rule 13.1 due to lack of a special technical feature is the consideration. The requirement is still deemed proper and is therefore made FINAL.
Claims 1-3 & 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 13 June 2022.

Applicant's election with traverse of:
A) Low-molecular weight lipidic peptide or pharmaceutically useable salt: N-Palmitoyl-Gly-His in the reply filed on 13 June 2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden to examine the species of lipidic peptide (reply, pg. 5 & 6). This is not found persuasive because search burden is not a consideration under lack of lack of unity. Lack of a single general inventive concept under PCT Rule 13.1 due to lack of a special technical feature is the consideration.
No claims are withdrawn as a result of this species election. Applicant timely traversed the restriction (election) requirement in the reply filed on 13 June 2022.
The requirement is still deemed proper and is therefore made FINAL.
 
Claim Status
Applicant’s claim amendments and arguments in the response filed 13 June 2022 are acknowledged. 
Claims 1-7 are pending. 
Claims 6 & 7 are new.
Claims 1 & 3-5 are amended. 
Claims 1-3 & 5 withdrawn. 
Claims 4, 6 & 7 are under consideration.
Examination on the merits is extended to the extent of the following species:
Low-molecular weight lipidic peptide or pharmaceutically useable salt: N-Palmitoyl-Gly-His.
 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
It is noted foreign priority has not been perfected. An English language translation of the foreign application has not been filed. Should Applicant choose to file an English translation, the English language translation should be accompanied with a statement that the translation of the certified copy is accurate. See 37 CFR 1.55 and MPEP §§ 215 and 216. The effective filing date of the instant application is 28 June 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 March 2021 and 24 August 2021 have been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action.

Objections/Rejections
Specification
The disclosure is also objected to because of the following informalities: the specification contains undefined trademarks/tradenames throughout the disclosure (e.g. Kaydry; pg. 80).  Language such as "the product X (a descriptive name) sold under the trademark Y" is permissible language for inclusion in the specification (See MPEP 608.01(v)).  Also the tradename should be capitalized (all capitals) wherever it appears and be accompanied by the generic terminology. The trademark must also be denoted with "TM" (superscript) or "®" (superscript) where it appears. For example, TWEEN® 20 (polysorbate 20). 
The examiner notes Kaydry is a 3-ply pulp paper wipe.
 
Applicant is reminded to check the entire disclosure to ensure that all undefined trademarks/tradenames have been defined in accordance with MPEP 608.01(v).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. 
New claim 7 recites “the coating film that is formed is a membrane”. The reply filed 13 June 2022 states support for the amendment is found in the original claims, original application (i.e. paragraphs [0016] and [0073), Example 14, and Figure 10 (reply, pg. 5). This has been fully considered but is not found persuasive. None of the original claims or disclosure contemplate the structure of a membrane. Example 14 and Figure 10 are drawn to liquid foundations, not membranes. The claim amendments change the scope of the disclosure; thereby, constituting new matter.
Applicant is invited to demonstrate where support is present in the original application by page and line number.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4, 6 & 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dahlizar (Published: 03/2018).
* The examiner notes that the term “membrane” is not defined in the disclosure. The examiner interprets the term “membrane” with the plain meaning of a “thin sheet of natural or synthetic material that is permeable to substances in solution”.
** The examiner notes that the term “film” is not defined in the disclosure. The examiner interprets the term “film” with the plain meaning of “a thin layer or coating.”

With regard to claims 4, 6 & 7, and the elected species, Dahlizar teaches a topically applied gel spray comprising ivermectin and the novel low molecular weight gelling agent, palmitoyl-glycine-histidine (title; abstract). Dahlizar teaches their gel spray comprising ivermectin and palmitoyl-glycine-histidine was sprayed onto skin and its flowability determined (i.e. the composition was applied to a target which is skin; pg. 329, col. 1; pg. 330; col. 2). Dahlizar teaches their gel spray does not aggregate after drying (i.e. the spray gel is applied to a target and dried). Dahlizar teaches their composition comprising ivermectin and palmitoyl-glycine-histidine was applied to skin and examined 24 hours after application (i.e. the composition was applied to a target which was skin and dried). Dahlizar teaches their composition comprising ivermectin and palmitoyl-glycine-histidine is a film by stating “[b]ecause the complete removal of topically applied formulations from the skin surface is difficult… especially for the PG alone formulation, even after performing 20 washes to remove the formulation” (pg. 333, col. 1). Dahlizar in Figure 5 teaches their composition comprising ivermectin and palmitoyl-glycine-histidine is a membrane by teaching that ivermectin reached a concentration of ~200 µg/g in the stratum corneum, indicating ivermectin permeated through the composition to stratum corneum of the skin (Figure 5). Further Dahlizar teaches the recited method steps with the recited composition having the recited reagents, thereby Dahlizar’s method necessarily results in a film/membrane. “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto (US 2012/0035108; IDS-03/25/2021) and Martinez (DE 102014225582; Published:10/01/2015; English translation Examiner supplied).
* The examiner notes that the term “membrane” is not defined in the disclosure. The examiner interprets the term “membrane” to be a “thin sheet of natural or synthetic material that is permeable to substances in solution”.
** All references refer to the English language translation.

With regard to claims 4, 6 & 7, and the elected species, Miyamoto teaches a spray base material that contains a low-molecular gelator and which forms a hydrogel (title; [0012]). Miyamoto teaches the most preferred low molecular weight gelator is the lipidic peptide, palmitoyl-Gly-His ([0060], [0072] & [0073]). Miyamoto teaches the solvent is preferably water [0079]. Miyamoto teaches the spray base material has wide applications in wound dressings, anti-adhesion membranes, drug-quick delivery systems, skin care products, hair care products, pharmaceuticals for external use, fragrances, deodorants, insect repellents, insecticides, base materials for forming coatings and thin films, and the like (i.e. the material is a membrane and a film and the target is skin or hair; [0056] & [0100]). Miyamoto further teaches the spray base material can include both hydrophilic and hydrophobic low-molecular compounds such as physiologically active compounds and perfume components to be used in pharmaceuticals, and cosmetics, and also has a sustained release property (i.e. the target is skin or hair; [0056]). Miyamoto’s spray base is reasonably a membrane since Miyamoto explicitly contemplates membranes for its use, and teaches it may be used to make films which releases substances (i.e. the substance permeates from the hydrogel; [0056]). Miyamoto explicitly teaches the spray base material includes an aqueous medium that is gelled by a low-molecular gelator in the medium and when the spray base material is sprayed as a gel it does not drip, and a liquid drop of the spray base material readily gels on the sprayed surface after spraying so that dripping is less likely to occur [0001].
Miyamoto does not explicitly state that their hydrogel formulation dries after being applied to the target/hair/skin.
In the same field of invention, Martinez teaches an aqueous hair gel cosmetic which may be in the form of a hydrogel (abstract; pg. 3 & 4).  Martinez teaches in the examples that the hydrogel is applied to hair and allowed to air dry (Examples-pg. 12 & 13). Martinez further teaches their styling agent is mild to the skin and hair, implicitly teaching it was also applied to skin to determine that it has the feature of being mild to the skin (pg. 2).
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
 Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (C) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan, at the time of filing, to have modified Miyamoto’s hair styling hydrogel application method to include the step of air drying the hydrogel applied to the hair as suggested by Martinez because Miyamoto and Martinez are both drawn to hydrogel haircare and skincare products and it is obvious to use a known technique (i.e. air drying)  to improve similar methods in the same way. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to treat hair and skin with method that is art recognized as appropriate for hydrogel haircare and skincare compositions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4, 6 & 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 11-15 of the U.S. Patent No. 10,092,496 (hereinafter the ‘496). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the ‘496 claims are drawn to a method of skin external application of a composition comprising a low molecular weight lipidic peptide. Since the composition is applied externally to skin it will necessarily dry through evaporation to the ambient air. The ‘496 composition necessarily forms a coating film which is a membrane since it is applied to skin (i.e. coats) and ‘496 composition comprises the same a low molecular weight lipidic peptides and the same steps in their method (i.e. applying to a skin target and drying through external use and application). Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to look to the method taught by claims 1, 3 and 11-15 of the U.S. Patent No. 10,092,496 to produce the lipidic peptide coating film/membrane which is made by the steps applying to a target which is skin and dried through external topical application.

Claims 4, 6 & 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 16/554, 015 (hereinafter the ‘015; claims: 09/01/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the ‘015 claims are drawn to a method of applying to the skin to permit transdermal adsorption of a composition comprising a low molecular weight lipidic peptide. Since the composition used in the ‘015 method is applied to skin and left on long enough to permit transdermal adsorption it will necessarily dry through evaporation to the ambient air to form a coating film which is a membrane with membranes understood in the art to permit permeation of a substance. The ‘015 composition used in the ‘015 method also necessarily forms a coating film which is a membrane since it is applied to skin (i.e. coats) and ‘015 composition comprises the same a low molecular weight lipidic peptides and the same steps in their method (i.e. applying to a skin target and drying through external use). Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to look to the method taught by claims 1 & 2 of the ‘015 application to produce the lipidic peptide coating film/membrane which is made by the steps applying to a target which is skin and dried through external topical application with the composition being left on long enough for the active component to have transdermal absorption into the skin.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 4, 6 & 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8, 9 & 11-20 of copending Application No. 16/590,982 (hereinafter the ‘982; claims: 12/16/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the ‘982 claims are drawn to a method of applying to the skin to a moisturizing composition comprising a low molecular weight lipidic peptide. Since the composition is applied to skin, comprises water, and left on long enough to permit skin moisturizing, it will necessarily dry through evaporation to the ambient air to form a coating film which is a membrane with membranes understood in the art to permit permeation of a substance and the ‘982 method and composition permitting permeation of glycerin (i.e. humectant) and fatty acid (i.e. moisturizer) to the skin. The ‘982 composition used in the ‘982 method also necessarily forms a coating film which is a membrane since it is applied to skin (i.e. coats) and ‘982 composition used in the method comprises the same a low molecular weight lipidic peptides and the same steps in their method (i.e. applying to a skin target and drying/moisturizing through external use). Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to look to the method taught by claims 1-3, 5, 8, 9 & 11-20 of the ‘982 application to produce the lipidic peptide coating film/membrane which is made by the steps applying to a target which is skin and dried through external topical application with the composition being left on long enough for the active components of humectants and fatty acids to moisturize the skin.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/Examiner, Art Unit 1619   

/NICOLE P BABSON/Primary Examiner, Art Unit 1619